                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Mary L. Haggins,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                3:20-cv-00181-RJC
                                      )
                  vs.                 )
                                      )
        Bank of America, et al.       )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 18, 2020 Order.

                                               August 18, 2020




         Case 3:20-cv-00181-RJC Document 6 Filed 08/18/20 Page 1 of 1
